 1                                                                  District Judge Robert S. Lasnik
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE
10
     STATE OF WASHINGTON,
11
                                                   CASE NO. 2:18-CV-00146-RSL
                                Plaintiff,
12
                                                   STIPULATED ORDER FOR
13                       v.                        DISMISSAL
14
   FEDERAL ENERGY REGULATORY
15 COMMISSION, et al.,
16
                                Defendants.
17
18         The above-captioned action having been settled, the parties, through their undersigned
19 counsel and respective attorneys of record, now hereby stipulate to the dismissal with prejudice
20 of this case.
21                 DATED this 13th day of November, 2018.
22
23                                                  Respectfully Submitted,
                                                    ANNETTE L. HAYES
24                                                  United States Attorney
25
                                                    s/ Michelle R. Lambert
26                                                  MICHELLE R. LAMBERT, NYS #4666657
27                                                  Assistant United States Attorney
                                                    United States Attorney’s Office
28                                                  700 Stewart Street, Suite 5220

     -1                                                                   UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     (CASE NO. C18-00146-RSL)                                              SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
 1                              Seattle, Washington 98101
                                Phone: (206) 553-7970
 2
                                Fax: (206) 553-4073
 3                              Email: michelle.lambertn@usdoj.gov
 4
                                Attorneys for Defendants
 5
                                OFFICE OF THE ATTORNEY GENERAL
 6                              ROBERT W. FERGUSON
 7                              Attorney General

 8                              s/ William R. Sherman
 9                              WILLIAM R. SHERMAN, WSBA# 29365
                                Assistant Attorney General
10                              800 5th Ave Suite 2000, TB-14
11                              Seattle, WA 98104
                                Phone: (206) 389-4485
12                              Email: bill.sherman@atg.wa.gov
13
                                Attorneys for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     -2                                                UNITED STATES ATTORNEY
                                                      700 STEWART STREET, SUITE 5220
     (CASE NO. C18-00146-RSL)                           SEATTLE, WASHINGTON 98101
                                                              (206) 553-7970
 1                                             ORDER
 2
            IT IS HEREBY ORDERED that the Parties’ Stipulation and Order for Dismissal is
 3
     GRANTED for the reasons set forth in the Stipulation. This case is dismissed with prejudice.
 4
 5
 6
     DATED this 16th day of November, 2018.
 7
 8
 9                                                  A
                                                    Robert S. Lasnik
10
                                                    United States District Judge 
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      -3                                                                  UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
      (CASE NO. C18-00146-RSL)                                             SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
